  8:19-cr-00040-RFR-SMB Doc # 114 Filed: 07/10/20 Page 1 of 2 - Page ID # 394



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                  8:19CR40

      v.
                                                                 ORDER
JACKSON WILLIAMS,

                    Defendant.


      This matter is before the Court on the magistrate judge’s 1 Findings and
Recommendation (Filing No. 101) recommending the Court deny defendant Jackson
Williams’s (“Williams”) Motion to Dismiss for Speedy Trial Violation and Request for
Evidentiary Hearing (Filing No. 85). See 18 U.S.C. § 3162(a)(2); see also U.S. Const.
amend. VI. Williams objects (Filing No. 104) to the Findings and Recommendation.
This Order reiterates the Court’s ruling from the bench on July 9, 2020, adopting the
Findings and Recommendation and overruling Williams’s objection.

       The Speedy Trial Act of 1974 (“Speedy Trial Act”), 18 U.S.C. § 3161 et seq.,
requires a criminal defendant’s trial to commence within seventy days of initial
appearance or indictment and “give[s] effect to the [S]ixth [A]mendment right” to speedy
trial under the United States Constitution, Betterman v. Montana, 578 U.S. ___, ___, 136
S. Ct. 1609, 1616 (2016). The Speedy Trial Act excludes from that seventy-day period
“days lost to certain types of delays.” Bloate v. United States, 559 U.S. 196, 203-04
(2010); see also 18 U.S.C. § 3161(h). Relevant here, the Speedy Trial Act excludes
delays from continuances requested by the defendant or his counsel if the Court finds,
while setting forth its reasoning on the record, “that the ends of justice served by taking



      1
       The Honorable Susan M. Bazis, United States Magistrate Judge for the District of
Nebraska.
  8:19-cr-00040-RFR-SMB Doc # 114 Filed: 07/10/20 Page 2 of 2 - Page ID # 395



such action outweigh the best interest of the public and the defendant in a speedy trial.”
18 U.S.C. § 3161(h)(7)(A).

       The magistrate judge thoroughly reviewed the events in this case, reciting, among
other things, (1) motions to continue by Williams’s original counsel, (2) her orders and
reasoning in granting those motions, and (3) other pretrial motions and events tolling the
speedy-trial clock. Based on those events, the magistrate judge found no violation of
Williams’s rights under the Speedy Trial Act or the Sixth Amendment. The Court agrees
with the magistrate judge’s findings and well-reasoned conclusion.

       As Williams concedes, his original counsel’s earlier motions to continue trial did
not require his consent. See United States v. Fogg, 922 F.3d 389, 392 (8th Cir. 2019)
(affirming a defendant’s opposition to his counsel’s request for a continue does not bar
that time from being excluded from speedy-trial calculations). And the record fully
supports the magistrate judge’s findings, which she sufficiently explained. See 18 U.S.C.
§ 3161(h)(7). Accordingly, for the reasons stated by the magistrate judge and by the
Court at the July 9, 2020, hearing,

       1.     The Findings and Recommendation (Filing No. 101) is adopted.
       2.     Defendant Jackson Williams’s objection (Filing No. 104) to the Findings
              and Recommendation is overruled.
       3.     Williams’s Motion to Dismiss for Speedy Trial Violation and Request for
              Evidentiary Hearing (Filing No. 85) is denied.

       Dated this 10th day of July 2020.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge



                                            2
